Name: Council Regulation (EEC) No 1102/88 of 25 April 1988 amending Regulation (EEC) No 2194/85 adopting general rules concerning special measures for soya beans
 Type: Regulation
 Subject Matter: production;  economic policy;  plant product;  economic analysis
 Date Published: nan

 No L 110 / 14 Official Journal of the European Communities 29 . 4 . 88 COUNCIL REGULATION (EEC) No 1102 /88 of 25 April 1988 amending Regulation (EEC) No 2194 / 85 adopting general rules concerning special measures for soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 , laying down special measures in respect of soya beans ( x ), as last amended by Regulation (EEC) No 1101 / 88 (2 ), and in particular Article 3a ( 5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the coefficient referred to in Article 3a (3 ) of Regulation (EEC) No 1491 / 85 should be adjusted in order to establish the reduction in the aid for soya beans which arises from the application of the system of maximum guaranteed quantities ; whereas the rules for determining this coefficient are laid down in Regulation (EEC) No 2194 / 85 ( 4 ), as last amended by Regulation (EEC) No 2809 / 87 ( 5 ); Whereas , in certain circumstances , the amount of the aid can be established only on a provisional basis ; whereas the provisional amounts must be finalized before the aid is paid , 1 . Article la is replaced by the following : 'Article la The coefficient referred to in Article 3a (3 ) of Regulation (EEC) No 1491 / 85 shall be equal :  for the 1988 / 89 marketing year : to 0,45% ,  for subsequent marketing years : to 0,50% , for each production tranche of 1 % of the maximum guaranteed quantity which , over and above the said quantity , is attained by the estimated production .' 2 . In Article 3 , the first subparagraph is replaced by the following: 'The aid shall be paid to the first purchaser once the amount thereof has been finalized and after verification that the beans have either : ( a ) where the first purchaser is the processor , been processed in the Community for the production of oil or for other uses in food for human consumption or animal feedingstuffs ; or (b ) where the first purchaser is someone other than the processor , been sold or delivered to a processor in the Community for the production ofoil or for other uses in food for human consumption or animal feedingstuffs .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1988 . HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2194 / 85 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER OJ No L 151 , 10 . 6 . 1985 , p. 15 . ( 2 ) See page 13 of this Official Journal , ( 3 ) OJ No C 84 , 31 . 3 . 1988 , p. 14 . ( 4 ) OJ No L 204 , 2 . 8 . 1985 , p. 1 . ( 5 ) OJ No L 268 , 19 . 9 . 1987 , p. 62 .